Citation Nr: 1821019	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-28 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for hypertension.

2. Whether new and material evidence has been received to reopen a claim for a low back disability.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to August 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran requested a videoconference hearing, which was scheduled in January 2017.  In January 2017, he requested that the hearing be postponed due to weather, and a new videoconference hearing was scheduled in June 2017.  However, before the scheduled hearing the Veteran withdrew his appeal. 


FINDING OF FACT

In a written statement received in June 2017, the Veteran withdrew his appeals seeking to reopen claims of service connection for hypertension and a low back disability.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 
In a statement received in June 2017, the Veteran withdrew his appeal seeking to reopen claims for service connection for hypertension and a low back disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review these issues.  The Board finds, therefore, that the Veteran's appeal as to these issues is dismissed.


ORDER

The appeal is dismissed. 



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


